 

  [logo.jpg] Exhibit 10.3

 



FORM OF NOTE PURCHASE AGREEMENT

 

- Series D, Tranche 1 -

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of the 14th day of May
2012 by and between Advaxis, Inc., a Delaware corporation (the “Company”), and
each investor identified on the signature pages hereto (each, including its
successors and assigns, an “Investor” and, collectively, the “Investors” and,
with respect to a particular Investor, the Investors other than such Investor,
the “Other Investors”).

 

WHEREAS, each Investor is willing to lend the Company the amount set forth on
such Investor’s signature page attached hereto, which loan is evidenced by a
promissory note, in substantially the form attached hereto as Exhibit A (each a
“Note” and, collectively, the “Notes”), which is convertible into shares of the
Company’s common stock, $0.001 par value (the “Common Stock”), in accordance
with the terms of this Agreement and such Note;

 

WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(2) of the 1933 Act (as defined below) and Rule 506 promulgated
thereunder, each Investor wishes to purchase, and the Company wishes to sell,
(i) a Note with a principal amount equal to the Principal Amount set forth on
such Investor’s signature page attached hereto (the shares of Common Stock
issuable upon conversion of the Notes, collectively, the “Conversion Shares”)
and (ii) a warrant, in substantially the form attached hereto as Exhibit B
(collectively, the “Warrants”), to acquire up to such number of shares of Common
Stock equal to 50% of such number of Conversion Shares issuable upon exercise of
the Note issued to such Investor as of the Closing Date (as defined below) with
an exercise price of $0.15 (the shares of Common Stock issuable upon exercise of
the Warrants, collectively, the “Warrant Shares” and, collectively with the
Conversion Shares, the “Underlying Securities”), subject to adjustment
thereunder. The Notes and Warrants, together with the Underlying Securities, are
referred to herein as the “Securities” and the offering contemplated hereby is
referred to herein as the “Offering”;

 

WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
an unsecured obligation of the Company; and

 

WHEREAS, at the Closing (as defined below), the parties hereto shall execute and
deliver a Registration Rights Agreement, in the form attached hereto as Exhibit
C (the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Registration Rights Agreement), under the 1933 Act
(as defined below) and the rules and regulations promulgated thereunder, and
applicable state securities laws; and

 

WHEREAS, prior to the Closing Date, the Company will enter into the Escrow
Agreement (as defined below) pursuant to which each Investor shall deliver its
respective Purchase Price (as defined below) to the Escrow Agent (as defined
below) in connection with transactions contemplated herein.

 

 

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.          Purchase and Sale of Notes and Warrants. On the Closing Date (as
hereinafter defined), subject to the terms and conditions of this Agreement, the
Investors, severally and not jointly, hereby agree to purchase and the Company
hereby agrees to sell and issue, up to an aggregate of $______ in Principal
Amount of Notes, with each Investor purchasing (i) a Note in the principal
amount set forth on such Investor’s signature page attached hereto and (ii) a
Warrant to acquire that number of Warrant Shares as is set forth on such
Investor’s signature page attached hereto.

 

2.          Purchase Price. The purchase price for each Investor of the Note and
the Warrants to be purchased by such Investor at the Closing shall be the amount
set forth on such Investor’s signature page attached hereto (the “Purchase
Price”). Each Note will be issued with an original issue discount of TWENTY-FIVE
PERCENT (25%). Each Investor shall pay $0.75 for each $1.00 of principal amount
of each Note and related Warrants to be purchased at the Closing. Each Investor
and the Company agree that the Notes and the Warrants constitute an “investment
unit” for purposes of Section 1273(c) (2) of the Internal Revenue Code of 1986,
as amended (the “Code”). At the Closing, each Investor shall fund its Purchase
Price by wire transfer of immediately available funds to the account specified
in the Escrow Agreement.

 

3.          The Closing. Subject to the conditions set forth below, the purchase
and sale of the Notes and the Warrants shall take place at the offices of
Greenberg Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New
York 10166, on the date hereof or at such other time and place as the Company
and the Required Investors (as defined below) mutually agree (the “Closing” and
the “Closing Date”). At the Closing, the Company shall deliver to each Investor:
(i) this Agreement duly executed by the Company; (ii) such Investor’s original
Note in the principal amount set forth on such Investor’s signature page
attached hereto and registered in the name of such Investor; (iii) a warrant
certificate representing the Warrants issuable to such Investor in the amount
set forth on such Investor’s signature page attached hereto and registered in
the name of such Investor; (iv) a legal opinion of Company counsel,
substantially in the form of Exhibit D attached hereto (“Opinion”); and (v) the
Registration Rights Agreement duly executed by the Company. At the Closing, each
Investor shall deliver to the Company (i) this Agreement duly executed by such
Investor; (ii) the Registration Rights Agreement duly executed by such Investor;
(iii) evidence, reasonably satisfactory to the Company, that the Purchase Price
has been delivered to the Escrow Agent in accordance with the Escrow Agreement,
(iv) an executed IRS Form W-9 and (v) the Selling Stockholder Questionnaire
attached as Annex B to the Registration Rights Agreement.

 

4.          Closing Conditions; Certain Covenants.

 

4.1           Conditions to each Investor’s Obligations. The obligation of each
Investor to purchase the Notes and Warrants to be issued to such Investor at the
Closing is subject to the fulfillment, to such Investor’s reasonable
satisfaction, prior to or at the Closing, of each of the following conditions:

 

2

 

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained in this Agreement shall be true and correct in all
material respects on the date hereof and on and as of the Closing Date as if
made on and as of such date.

 

(b)          Notes, Warrant Certificates. At the Closing, the Company shall have
tendered to such Investor the appropriate Note, Warrants and Opinion and other
deliverables set forth herein.

 

(c)          Registration Rights Agreement. The Company shall have duly executed
and delivered the Registration Rights Agreement to such Investor.

 

(d)          No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(e)          Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to such
Investor, and such Investor shall have received all such counterpart originals
or certified or other copies of such documents as they may reasonably request.

 

(f)          Existing Debt Obligation.    With respect to each such Indebtedness
set forth on Schedule 4.1(f) attached hereto, the Company shall have received a
conversion notice for the conversion in full of such Indebtedness from the
holders of such Indebtedness.

 

4.2         Conditions to the Company’s Obligations. The obligation of the
Company to sell and issue the Notes and Warrants to the Investors at the Closing
is subject to the fulfillment, to the Company’s reasonable satisfaction, prior
to or at the Closing in question, of each of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of each Investor contained in this Agreement (other than Section 6.2 and 6.3)
shall be true and correct in all material respects on the date hereof and on and
as of the Closing Date as if made on and as of such date. The representations of
each Investor contained in Sections 6.2 and 6.3 shall be true and correct in all
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b)          Purchase Price. At the Closing, each Investor shall have tendered
to the Escrow Agent the Purchase Price of such Investor and the Escrow Agent, in
the aggregate, shall have delivered to the Company at least $______.

 

(c)          Registration Rights Agreement. Each Investor shall have duly
executed and delivered the Registration Rights Agreement to the Company.

 

(d)          Deliverables. At the Closing, each Investor shall have tendered to
the Company the appropriate deliverables set forth herein.

 

3

 

 

(e)          No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(f)          Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

4.3          Securities Law Disclosure; Publicity. The Company shall (a) by 9:30
a.m. (New York City time) on the business day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby and (b) issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby, and including the
Transaction Documents as exhibits thereto, within the time required by the 1934
Act. From and after the issuance of such press release, the Company represents
to the Investors that the Company shall have publicly disclosed all material,
non-public information delivered the Investors by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Investor, except: (a) as required by federal
securities law in connection with (i) any registration statement contemplated by
the Registration Rights Agreement and (ii) the filing of final Transaction
Documents with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Investors with prior notice of such disclosure permitted under this clause
(b).

 

4.4          Legends. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144 (as
defined below), to the Company or to an affiliate of a Investor or in connection
with a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act. As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights and obligations of an Investor under
this Agreement and the Registration Rights Agreement. Each Investor understands
that the certificates or other instruments representing the Notes and the
Warrants and, the stock certificates representing the Underlying Securities,
except as set forth below, shall bear any legends as required by applicable
state securities or “blue sky” laws in addition to a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

4

 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company, unless otherwise required by state securities or “blue
sky” laws, at such time as (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a form generally
acceptable to the Company’s legal counsel, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the 1933 Act, or (iii) such holder provides the Company and its legal counsel
with reasonable assurance in writing that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A. The Company agrees that,
following the Effective Date or at such time as such legend is not required
pursuant to this Section 4.4, the Company shall, no later than three Trading
Days following the delivery by such Investor to the Company or the Company’s
transfer agent of a certificate representing Underlying Securities issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Investor a certificate representing such shares
that is free from all restrictive and other legends. In addition to any other
rights available to an Investor, if the Company fails to cause the Company’s
transfer agent to transmit to such Investor a certificate or the certificates
representing such Underlying Securities on or before the Legend Removal Date,
and if after such date such Investor is required by its broker to purchase (in
an open market transaction or otherwise) or such Investor’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by such Investor of such Underlying Securities which such Investor anticipated
receiving upon such exercise (a “Buy-In”), then the Company shall (A) pay in
cash to such Investor the amount, if any, by which (x) such Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Underlying Securities that the Company was required to deliver to such
Investor in such legend removal times (2) the price at which the sell order
giving rise to such purchase obligation was executed, and (B) deliver to such
Investor the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations hereunder
(the “Buy-In Liquidated Damages”). For example, if such Investor purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted exercise of shares of Common Stock with an aggregate
sale price giving rise to such purchase obligation of $10,000, under clause (A)
of the immediately preceding sentence the Company shall be required to pay the
such Investor $1,000. Such Investor shall provide the Company written notice
indicating the amounts payable to such Investor in respect of the Buy-In and,
upon request of the Company, evidence of the amount of such loss.

 

5

 

 

5.          Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to the Investors:

 

5.1         Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.

 

5.2         Capitalization and Voting Rights. The authorized capital of the
Company as of the date hereof consists of (i) 5,000,000 shares of Preferred
Stock, par value $0.001 per share (the “Preferred Stock”), of which  740  are
presently issued and outstanding, and (ii) 500,000,000 shares of Common Stock,
of which  249,316,101  shares of Common Stock were issued and outstanding as
of  the date hereof. The Company has not issued any capital stock since its most
recently filed periodic report under the 1934 Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the 1934 Act. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as a result
of the purchase and sale of the Securities, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities.

 

5.3         Authorization; Enforcement. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Warrants, the
Registration Rights Agreement and the performance of all obligations of the
Company hereunder and thereunder, and the authorization (or reservation for
issuance), sale and issuance of the Notes and the Warrants, and the Common Stock
into which the Notes and Warrants are convertible or exercisable, have been
taken on or prior to the date hereof. This Agreement and each other Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

6

 

 

5.4         Valid Issuance of the Underlying Securities; Reservation of Shares.
The Warrants and the Notes are duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, and free and clear of all Liens imposed by the Company other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws. Underlying Securities when issued and delivered in
accordance with the terms of this Agreement, the Notes and the Warrants, as
applicable, for the consideration expressed herein and therein, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens
imposed by the Company other than restrictions on transfer under this Agreement
and under applicable state and federal securities laws. The Company has reserved
from its duly authorized capital stock a sufficient number of shares of Common
Stock for issuance of the Underlying Securities.

 

5.5         Offering. Subject to the truth and accuracy of the Investors’
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Notes and Warrants, together with the Underlying Securities, as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act of 1933, as amended (the “1933 Act”) and the qualification or
registration requirements of state securities laws or other applicable blue sky
laws. Neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.

 

5.6         Public Reports. The Company is current in its filing obligations
under the 1934 Act, including without limitation as to its filings of Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (collectively, the “Public Reports”). The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The financial statements included within
the Public Reports for the fiscal year ended October 31, 2010, for the fiscal
year ended October 31, 2011 and for each quarterly period thereafter (the
“Financial Statements”) have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods indicated and with each other, except that unaudited Financial
Statements may not contain all footnote required by generally accepted
accounting principles. The Financial Statements fairly present, in all material
respects, the financial condition and operating results of the Company as of the
dates, and for the periods, indicated therein, subject in the case of unaudited
Financial Statements to normal year-end audit adjustments.

 

5.7         Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation.

 

7

 

 

5.8         Violations. The consummation of the transactions contemplated by
this Agreement and all other documents and instruments required to be delivered
in connection herewith and therewith, including without limitation, the Notes,
Warrants and the Registration Rights Agreement, will not result in or constitute
any of the following: (a) a violation of any provision of the certificate of
incorporation, bylaws or other governing documents of the Company; (b) a
violation of any provisions of any applicable law or of any writ or decree of
any court or governmental instrumentality; (c) a default or an event that, with
notice or lapse of time or both, would be a default, breach, or violation of a
lease, license, promissory note, conditional sales contract, commitment,
indenture, mortgage, deed of trust, or other agreement, instrument, or
arrangement to which the Company is a party or by which the Company or its
property is bound; (d) an event that would permit any party to terminate any
agreement or to accelerate the maturity of any indebtedness or other obligation
of the Company; or (e) the creation or imposition of any lien, pledge, option,
security agreement, equity, claim, charge, encumbrance or other restriction or
limitation on the capital stock or on any of the properties or assets of the
Company.

 

5.9         Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions provided for herein and therein.

 

5.10       Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that each Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement, the Notes,
the Warrants, the Registration Rights Agreement and any other documents entered
into in connection herewith (collectively, the “Transaction Documents”) and the
transactions contemplated hereby and thereby and that no Investor is (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule thereto)
(“Rule 144”)) or (iii) to the knowledge of the Company, a “beneficial owner” of
more than 10% of the shares of Common Stock (as defined for purposes of Rule
13d-3 of the 1934 Act). The Company further acknowledges that no Investor is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Investor’s purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

 

5.11       Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof.

 

5.12       Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.

 

8

 

 

5.13       Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
Public Reports, except as specifically disclosed in a subsequent Public Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

 

5.14       Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and the Company has
not received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement. The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.15       Registration Rights. Other than each of the Investors, no person has
any right to cause the Company to effect the registration under the 1933 Act of
any securities of the Company.

 

9

 

 

5.16       Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Investors or their agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Investors
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that no Investor makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 6 hereof.

 

5.17       No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 6, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

 

5.18       Seniority. As of the Closing Date, no Indebtedness or other claim
against the Company is senior to the Notes in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

 

5.19       Bankruptcy Status; Indebtedness. The Company has no current intention
or expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 5.19 sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness (as defined below) of the Company or any Subsidiary, or
for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. The Company
is not in default with respect to any Indebtedness.

 

10

 

 

5.20       Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

5.21       FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act,
as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company's knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

 

6.          Representations and Warranties of each Investor. Each Investor
hereby represents, warrants and covenants, severally and not jointly, that:

 

6.1         Authorization. Such Investor has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement and the Registration Rights
Agreement, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby.

 

11

 

 

6.2         No Public Sale or Distribution. Such Investor is (i) acquiring the
Notes and the Warrants and (ii) upon conversion of the Notes and exercise of the
Warrants will acquire the Underlying Securities for its own account, not as a
nominee or agent, and not with a view towards, or for resale in connection with,
the public sale or distribution of any part thereof, except pursuant to sales
registered or exempted under the 1933 Act. Such Investor is acquiring the
Securities hereunder in the ordinary course of its business. Such Investor does
not presently have any contract, agreement, undertaking, arrangement or
understanding, directly or indirectly, with any individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency thereof
(a “Person”) to sell, transfer, pledge, assign or otherwise distribute any of
the Securities.

 

6.3         Accredited Investor Status; Investment Experience. Such Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.
Such Investor can bear the economic risk of its investment in the Securities,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the
Securities.

 

6.4         Reliance on Exemptions. Such Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.

 

6.5         Information. Such Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Investor. Such Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by such
Investor or its advisors, if any, or its representatives shall modify, amend or
affect such Investor’s right to rely on the Company’s representations and
warranties contained herein. Such Investor understands that its investment in
the Securities involves a high degree of risk. Such Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
Such Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.

 

6.6         No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

12

 

 

6.7         Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which such Investor is a party have been duly and
validly authorized, executed and delivered on behalf of such Investor and shall
constitute the legal, valid and binding obligations of such Investor enforceable
against such Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by such
Investor of this Agreement and each Transaction Document to which such Investor
is a party and the consummation by such Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to such Investor, except in the case of clause (ii)
above, for such conflicts, defaults or rights which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such Investor to perform its obligations hereunder.

 

6.8         Residency. Such Investor is a resident of that jurisdiction
specified on such Investor’s signature page hereto.

 

6.9         Company Has Senior Indebtedness Outstanding. Such Investor
acknowledges that the Company has outstanding currently secured Indebtedness
that is senior in right of payment with the Indebtedness evidenced by the Notes
and the Company as designated and set forth on Schedule 5.19 attached hereto
(such senior Indebtedness, the “Senior Debt”). Such Investor expressly
acknowledges that its Note is subordinated to the Senior Debt.

 

7.          Use of Proceeds; Repayment of Deferred Compensation to Moore or
Moore Note. Each Investor acknowledges that the Company will use the proceeds
received from the purchase of the Notes and the Warrants for, among other
things, (i) costs and expenses relating to the Company’s Phase II Clinical
Studies in cervical cancer and CIN, (ii) ) up to $200,000 (the “Moore Repayment
Amount”) of the Purchase Price paid to the Company at the Closing may be used to
repay Moore Indebtedness (as defined below), (iii) costs and expenses relating
to the sale of the Notes and the Warrants, and (iii) general working capital
purposes. Notwithstanding anything herein to the contrary, each Investor
acknowledges that the Company may, out of other funds received by the Company
after the date hereof from the exercise of outstanding warrants, repay the Moore
Indebtedness in excess of the Moore Repayment Amount provided that in no event,
during the period that at least, in the aggregate, $500,000, of Notes are
outstanding shall the Company repay Thomas A. Moore to the extent that the
aggregate amount of indebtedness held by Thomas A. Moore (the “Moore
Indebtedness”) is less than $400,000.

 

13

 

 

8.          Rule 144 Availability; Public Information. At all times during the
period commencing on the six (6) month anniversary of the Closing Date and
ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c) (1) and otherwise without
restriction or limitation pursuant to Rule 144, the Company shall use its
commercially reasonable efforts to ensure the availability of Rule 144 to the
Investors with regard to the Underlying Securities, including compliance with
Rule 144(c)(1). At any time during the period commencing from the six (6) month
anniversary of the Closing Date and ending on the first anniversary of the
Closing Date, if the Company shall fail for any reason to satisfy the current
public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Investor’s other available remedies, the
Company shall pay to a Investor, in cash, as liquidated damages and not as a
penalty, by reason of any such delay in or reduction of its ability to sell the
Securities, an amount in cash equal to one percent (1.0%) of the aggregate
Purchase Price of such Investor’s Securities on the day of a Public Information
Failure and on every thirtieth (30th) day (pro rated for periods totaling less
than thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for the Investors to transfer the Underlying Shares pursuant
to Rule 144. The payments to which a Investor shall be entitled pursuant to this
Section 4.3(b) are referred to herein as “Public Information Failure Payments.”
Public Information Failure Payments shall be paid on the earlier of (i) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (ii) the third (3rd) Trading Day after the event or failure
giving rise to the Public Information Failure Payments is cured.

 

9.          Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend each Investor, and its officers, directors, agents,
affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon
such Investor or any such person which results, arises out of or is based upon
(i) any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any exhibits or schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and such Investor
relating hereto. Notwithstanding anything herein to the contrary, in no event
shall the Company be liable to such Investor (in the aggregate) for more than
the Purchase Price paid by such Investor.

 

10.         Participation Rights. Until the twelve month anniversary of the
Closing Date, and with respect to the initial purchasers of Notes in the
Offering, the Company will not, directly or indirectly, effect any Subsequent
Placement (as defined below) unless the Company shall have first complied with
this Section 10; provided, that the Company shall not be required to comply with
this Section 10 during the six-month period immediately following the Closing
Date, or the closing of any Subsequent Placement in which such Investor
purchases securities, if such Subsequent Placement would be integrated with such
prior offering by the principal market or exchange in which the Common Stock of
the Company is then traded or pursuant to the 1933 Act or any other applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.

 

14

 

 

10.1       At least one (1) Trading Day prior to any proposed or intended
Subsequent Placement, the Company or its agent shall orally contact each
Investor and ask whether such Investor is willing to agree to receive material
non-public information (each such notice, a “Pre-Notice”), provided that neither
the Company nor its agents shall provide any material, non-public information
with respect to the Company or any of its Subsidiaries to such Investor without
the expressed written consent of such Investor to receive such material,
non-public information. Upon the written request of such Investor no later than
one (1) Trading Day after such Investor’s receipt of such Pre-Notice, and only
upon a written request by such Investor, the Company shall promptly, but no
later than one (1) Trading Day after such request, deliver to such Investor by
facsimile an irrevocable written notice (the “Offer Notice”) of any proposed or
intended issuance or sale or exchange (the “Offer”) of the securities being
offered (the “Offered Securities”) in a Subsequent Placement within one (1)
Trading Day of the determination of the terms of such Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities, (x)
describe the price and other final terms upon which they are to be issued, sold
or exchanged, and the number or amount of the Offered Securities to be issued,
sold or exchanged, (y) identify the persons or entities (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (z) offer to issue and sell to or exchange with such Investor (which offer
being non-transferable to any successor to such Investor) a pro rata portion of
at least 40% of the Offered Securities allocated among the Investors (a) based
on such Investor’s pro rata portion of the aggregate original principal amount
of the Notes purchased hereunder by all the Investors (the “Basic Amount”), and
(b) if such Investor elects to purchase its Basic Amount, any additional portion
of the Offered Securities attributable to the Basic Amounts of the Other
Investors as such Investor shall indicate it will purchase or acquire should the
Other Investors subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).

 

10.2       To accept an Offer, in whole or in part, each Investor must deliver a
written notice to the Company prior to the end of the first (1st) full Trading
Day after such Investor’s receipt of the Offer Notice (for purposes of this
Section 10.2, receipt of the Offer Notice shall not be deemed to have occurred
until such Investor shall have physically received such Offer Notice) (the
“Offer Period”), setting forth the portion of such Investor’s Basic Amount that
such Investor elects to purchase and, if such Investor shall elect to purchase
all of its Basic Amount, the Undersubscription Amount, if any, that such
Investor elects to purchase (in either case, the “Notice of Acceptance”). If the
Basic Amounts subscribed for by such Investor and all Other Investors are less
than the total of all of the Basic Amounts, then, if such Investor has set forth
an Undersubscription Amount in its Notice of Acceptance, such Investor shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), if such Investor has subscribed for any
Undersubscription Amount, then such Investor shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Investor bears to the total Basic Amounts of all Other Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent it deems reasonably necessary.

 

10.3       The Company shall have thirty (30) business days from the expiration
of the Offer Period above to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
such Investor (the “Refused Securities”), but only to the offerees described in
the Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice.

 

15

 

 

10.4       In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 10.3 above), then such Investor may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Investor elected to purchase
pursuant to Section 10.2 above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to such Investor pursuant to Section 10.3 above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that such Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
such Investor in accordance with Section 10.1 above.

 

10.5       Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, each Investor shall acquire from the
Company, and the Company shall issue to such Investor, the number or amount of
Offered Securities specified in such Investor’s Notice of Acceptance, as reduced
pursuant to Section 10.3 above if such Investor has so elected, upon the terms
and conditions specified in the Offer. The purchase by such Investor of any
Offered Securities is subject in all cases to (i) the preparation, execution and
delivery by the Company and such Investor of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to such
Investor and its respective counsel (the “Subsequent Placement Agreement”) and
(ii) such Investor’s satisfaction, in its reasonable discretion, with the final
terms and/or conditions that differ from those contained in the Offer Notice.

 

10.6       Any Offered Securities not acquired by each Investor or other Persons
in accordance with this Section 10 may not be issued, sold or exchanged until
they are again offered to such Investor under the procedures specified in this
Agreement.

 

10.7       The restrictions contained in this Section 10 shall not apply (1) in
connection with the issuance of any Excluded Securities (as defined below), (2)
to the extent that counsel to the Company has advised that with respect to a
Subsequent Placement of Offered Securities that are not being issued pursuant to
a registration statement under the 1933 Act, the exercising of the participation
right would result in the Company not being able to offer or sell the Offered
Securities pursuant to any exemption from the registration requirements of the
1933 Act, (3) in connection with an exchange of debt for equity pursuant to
Section 3(a)(10) under the 1933 Act or (4) in connection with the issuance of
securities pursuant to an equity line of credit facility or at-the-market
offering.

 

10.8       Notwithstanding anything herein to the contrary, the rights granted
to each Investor pursuant to this Section 10 shall not be transferrable to any
other Person (other than affiliates of such Investor) without the prior written
consent of the Company.

 

10.9       For the purposes of this Section 10, the following definitions will
apply:

 

(a)          “Approved Stock Plan” means any employee benefit plan or agreement
which has been approved by the board of directors of the Company prior to or
subsequent to the date hereof pursuant to which Common Stock and options to
purchase Common Stock may be issued to any employee, officer, director or
consultant for services provided to the Company in their capacity as such
(provided, however, that the number of shares of Common Stock or options that
may be issued to consultants pursuant to agreements hereunder shall not exceed
an aggregate of 500,000 shares (subject to adjustment for reverse and forward
stock splits, recapitalizations and the like) in any 12 month period).

 

16

 

 

(b)          “Convertible Securities” means any shares or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

“Excluded Securities” means, collectively, (A) any Common Stock issued or
issuable in connection with any Approved Stock Plan; (B) any Common Stock issued
or issuable in connection with any securities issued pursuant to this Agreement
and securities issued upon the exercise or conversion of those securities; (C)
any Common Stock issued or issuable in connection with any upon conversion,
exercise or exchange of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Closing Date, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (except as described on
Schedule 10.9(c) attached hereto); (D) any Common Stock issued by reason of a
dividend, stock split or other distribution on shares of Common Stock, (E) any
Common Stock, Convertible Securities or Options issued or issuable pursuant to a
bona fide firm commitment underwritten public offering with a nationally
recognized underwriter (“Underwritten Offering”), (F) any Common Stock,
Convertible Securities or Options issued or issuable pursuant to Section
3(a)(10) of the 1933 Act with respect to the settlement of accounts payables to
legal counsel of the Company approved by the Board of Directors of the Company,
(G) up to $2.4 million in Convertible Securities issuable to JMJ Financial (as
described in the Current Report on Form 8-K of the Company filed on May 4, 2011)
(the “JMJ Offering”), (H) any securities issued in connection with strategic
alliances, acquisitions, mergers, and strategic partnerships, provided that such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, not primarily in the business of
purchasing securities and the primary purpose of such issuance is not to raise
capital or (I) the issuance of up to $50,000 of Common Stock at a cost basis of
no less than $0.15 per share to finders or placement agents for services
rendered in connection with prior financing transactions.

 

(c)          “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

(d)          “Subsequent Placement” means the sale, grant of any option to
purchase, or other disposition of by the Company, directly or indirectly, of any
of the Company’s or its Subsidiaries’ equity or equity equivalent securities,
including, without limitation, any Convertible Securities, Options, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
Common Stock or Convertible Securities or Options.

 

11.         [RESERVED]. 

 

17

 

 

12.         [RESERVED].

 

13.         [RESERVED].

 

14.         Miscellaneous

 

14.1       Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities). Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

14.2       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

14.3       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

14.4         Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to (a) in the case of the Company to Advaxis, Inc., 305 College Road East,
Princeton, New Jersey 08540, Attention: Mark J. Rosenblum, with a copy (which
shall not constitute notice) to Greenberg Traurig, LLP, The MetLife Building,
200 Park Avenue, New York, NY 10166, Attention: Robert H. Cohen, Esq.; Fax#:
(212) 801-6400 or (b) in the case of each Investor, to the address as set forth
on the signature page of such Investor attached hereto or at such other address
as such party may designate by ten (10) days advance written notice to the other
parties hereto.

 

18

 

 

14.5       Finder’s Fees. Except for fees payable to Rodman & Renshaw, LLC, each
party represents that it neither is nor will be obligated for any finders’ fee
or commission in connection with this transaction. The Company shall indemnify
and hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

14.6       Amendments and Waivers. No provision of this Agreement may be amended
or waived other than by an instrument in writing signed by the Company and the
Required Investors (as defined below), and any amendment to any provision of
this Agreement made in conformity with the provisions of this Section 14.6 shall
be binding on all Investors and holders of Securities, as applicable. “Required
Investors” means (i) prior to the Closing Date, Investors entitled to purchase a
majority of the aggregate principal amount of Notes to be sold at the Closing
and (ii) on or after the Closing Date, holders of a majority of the Registrable
Securities issued or issuable hereunder or pursuant to the Notes and/or the
Warrants, as applicable.

 

14.7       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

14.8       Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

 

14.9       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.10     Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

14.11     Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

19

 

 

14.12     Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any Other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any Other Investor under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any Other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Investor and its
respective counsel have chosen to communicate with the Company through Ellenoff
Grossman & Schole LLP (“EGS”). EGS does not represent any of the Investors and
only represents Rodman & Renshaw, LLC, the placement agent. The Company has
elected to provide all Investors with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any of the Investors.

 

14.13     Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by a Investor), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Investors.

 

15.         Additional Defined Terms. In addition to the terms defined elsewhere
in this Agreement, the Notes and the Warrants, the following terms have the
meanings set forth in this Section 15:

 

15.1       “1934 Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

15.2       “Commission” means the United States Securities and Exchange
Commission.

 

15.3       “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any Convertible Security, Option or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

20

 

 

15.4       “Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the 1933 Act without
volume or manner-of-sale restrictions.

 

15.5       “Escrow Agent” means Signature Bank, a New York State chartered bank,
with offices at 261 Madison Avenue, New York, New York 10016.

 

15.6       “Escrow Agreement” means the escrow agreement entered into prior to
the date hereof, by and among the Company, the Escrow Agent and Rodman &
Renshaw, LLC, pursuant to which the Investors shall deposit the respective
Purchase Prices with the Escrow Agent to be applied to the transactions
contemplated hereunder.

 

15.7       “Liens” means a lien, charge pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

 

15.8       “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

 

15.9       “Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.

 

15.10     “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Required
Investors.

 

15.11      “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTCQB Marketplace or the
OTC Bulletin Board (or any successors to any of the foregoing).

 

21

 

 

15.12     “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investors of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

22

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY         ADVAXIS, INC.         By:       Name: Thomas A. Moore    
Title: Chairman/ CEO

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  INVESTOR:       IF ENTITY:             Entity Name       By:       Name:    
Title:       EIN#:         IF INDIVIDUAL:           Name:       SS#: 
____________ - _______ - ______________       Residency:           Address for
Notices:       Email:       FAX:   ( ____ ) _____ - ________          

 

Purchase Price: $

Principal Amount of Note (1.3333333333 x Purchase Price): $

Non-OID Conversion Shares:

OID Conversion Shares:

Warrant Shares:

 

 

 

